Title: Motion on Instructions to Francis Dana, [27 May] 1782
From: Madison, James
To: 


Editorial Note
When Robert R. Livingston, secretary for foreign affairs, asked Congress to approve his proposed letter of 10 May to Francis Dana, he suggested the advisability of recommissioning Dana as minister resident rather than as minister plenipotentiary at the court of St. Petersburg (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 259). JM apparently favored this drastic reduction in Dana’s rank (JM to Randolph, 23 April, and n. 14; 14 May 1782, and n. 10). On 27 May, after JM and Rutledge succeeded in having Congress postpone a paragraph-by-paragraph discussion of Livingston’s draft of a dispatch to Dana, JM introduced and Rutledge seconded the present motion (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 301).
  
[27 May 1782]
That Mr. Dana be instructed not to present his letters of Credence to the Court of Petersburg untill he shall have obtained satisfactory assurances that he will be duly recd. and recognized in his public Character.
